                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA




PEDRO ALBERTO MONTERROSO NAVAS            *                 CIVIL ACTION


versus                                    *                 NO. 18-6846


JPCC/CORRECT HEALTH, ET AL.               *                 SECTION "F"(2)




                            ORDER AND REASONS

       Before the Court is Pedro Alberto Monterroso Navas’ motion

for reconsideration.       For the reasons that follow, the motion is

DENIED.

                                 Background

       Two weeks after entering the United States from his home

country of Guatamala, Pedro Alberto Monterroso Navas was charged

with murder by state authorities in Jefferson Parish, Louisiana.

His four-year incarceration as a pretrial detainee in the Jefferson

Parish Correctional Center, where he awaits his murder trial, gave

rise   to   this   civil   rights   lawsuit    under   42   U.S.C.   §    1983.

Proceeding pro se and in forma pauperis, Monterroso named several

defendants    including    the   Jefferson    Parish   Correctional      Health

Center and he alleged various claims including inadequate medical
                                      1
care, failure to protect him from inmate violence, interference

with mail, denial of rights in connection with his ongoing criminal

proceedings,      and    denial   of      education      opportunities        while

incarcerated. After a Spears hearing, at which the plaintiff

testified in detail about his injuries that form the basis for

this   lawsuit,    Magistrate     Judge      Wilkinson   issued      a    Report    &

Recommendation in which he recommended that the Court grant the

plaintiff’s motion to amend his complaint and also recommended

that the Court grant the defendants’ motions to dismiss for failure

to state a claim, as legally frivolous, or as barred by Heck v.

Humphrey, 512 U.S. 477 (1994).          On June 6, 2019, the Court adopted

the magistrate judge’s Report & Recommendations and issued a

judgment in favor of the defendants and against the plaintiff,

dismissing the plaintiff’s claims with prejudice. 1               The plaintiff

now moves for reconsideration.

                                        I.

       The plaintiff’s request for reconsideration is limited.                     He

does   not   challenge    dismissal     of   his   claims,    but,       rather,   he

requests that the Court designate that dismissal shall be “without

prejudice”    rather     than   “with    prejudice.”         He   suggests     that


1 Insofar as one or more of the plaintiff’s claims were dismissed
based on Heck, dismissal was with prejudice unless or until the
Heck conditions have been met.
                                2
dismissal without prejudice is warranted due to: the absence of

legal representation and his ignorance of the law, his immigration

status, limited law library access in jail, and the potential that

the injury to his left eardrum is permanent.   Whether his motion

is construed as a request for relief under Rule 59 or 60 of the

Federal Rules of Civil Procedure, the plaintiff offers no legal

basis for reconsideration of this Court’s order and judgment

dismissing his claims with prejudice.    For the reasons already

articulated by the magistrate judge, and adopted by this Court,

the motion is DENIED.



                    New Orleans, Louisiana, July 17, 2019



                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                3
